MEMORANDUM OF DECISION.
After a bench trial, the Superior Court (Somerset County) convicted defendant Raymond Tingley of vehicular manslaughter, 17-A M.R.S.A. § 203 (1983). Defendant appeals from the judgment of conviction and argues that the Superior Court erred in denying his motion to suppress the results of a blood alcohol test. We deny the appeal.
The facts found by the suppression justice provide ample support for the denial of the motion to suppress and those findings will be set aside only if clearly erroneous. State v. MacKenzie, 161 Me. 123, 134, 210 A.2d 24, 31 (1965). Defendant fails to demonstrate error.
The remaining evidentiary issues raised by the defendant on appeal are lacking in merit and require no discussion.
The entry is:
Judgment of conviction affirmed.
All concurring.